Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 16 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 21 is objected to because of the following informalities:  the claim has a punctuation issue – full stop.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 fails to further limit the subject matter of independent claim 1 upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-4, 8-11, 13 and 15-21 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Gettemy (US 2004/0046739 A1, hereinafter “Gettemy”) in view of Chambers et al. (US 2005/0134578 A1, hereinafter “Chambers”).  

As to claims 1 and 16, Gettemy (Fig. 1) discloses a handheld computing device (100), comprising: 
a touch screen (Para. 0002, 0004, 0020; sensors maybe incorporated into display);
a housing supporting the touch screen (Fig. 2 element 210), the housing having a plurality of side surfaces (sides); 
a plurality of force sensors (230; Para. 0021), including one or more force sensors located along each of at least two different side surfaces (Fig. 2); and 
a processor (Fig. 1 element 115) communicatively coupled to the plurality of force sensors and the touch screen, the processor configured for 
detecting a force exceeding a threshold from one or more of the force sensors located along each of the two different side surfaces at least partially overlapping in time (Fig. 4; Para. 0024, certain deformations), 
upon detecting the force exceeding the threshold, displaying a menu of device functions at a location on the screen accessible to a thumb of a hand grasping the handheld computing device (Fig. 4; 
Gettemy does not explicitly disclose that displaying a menu of device functions at a location on the touchscreen;
after the menu of device function is displayed, upon detecting a rotational input signal generated by one or more touches over the menu of device functions on at least a portion of a virtual wheel on the touch screen, incrementally bringing into view a modified menu of device functions. 
However, Chambers (Fig. 9) teaches that displaying a menu of device functions (music icons) at a location on the touchscreen (Para. 0029);
after the menu of device function is displayed, upon detecting a rotational input signal (112) generated by one or more touches over the menu of device functions on at least a portion of a virtual wheel (111) on the touch screen (Para. 0029, the music files are below the semi-transparent virtual wheel 111), incrementally bringing into view a modified menu of device functions (Para. 0029-0030, surfing through the music files). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Chambers to include a touchscreen unit along with side sensors in the device disclosed by Gettemy since Gettemy mentions about the touchscreen devices in the background section of the disclosure. The motivation would have been to provide visible feedback to and accept input from a user (Chambers; Para. 0017). 
The above rejection also stands for the similar corresponding method of claims 8 and 19. 

As to claims 2 and 17, Gettemy does not explicitly disclose the menu of device functions including a plurality of icons, each icon associated with a particular operation, the processor further 
However, Chambers (Fig. 9) teaches the menu of device functions including a plurality of icons (music icons), each icon associated with a particular operation (Para. 0029-0030, different channels, music files etc.), the processor further configured for determining a touch input over a particular icon (112; Para. 0029, the control set below the wheel 111), and initiating the operation associated with the particular icon based on the determined touch input (Para. 0029).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Chambers to apply a touch input over display menu icons in the device disclosed by Gettemy.  The combination would have merely yielded predictable results of selecting menu icons (Chambers; Para. 0029). 
The above rejection also stands for the similar corresponding method of claims 9 and 20. 

As to claims 3 and 18, Chambers (Fig. 9) teaches the handheld computing device of claim 1, the processor further configured for determining a predetermined amount of rotational motion of an object across the virtual wheel (112), and bringing into the view modified menu of device functions based on the predetermined amount of rotational motion (Para. 0029).
The above rejection also stands for the similar corresponding method of claim 10. 

As to claims 4, Gettemy does not disclose the handheld computing device of claim 1, the processor further configured for incrementally bringing into view the modified menu of device functions when the rotational input signal is determined to be a flip command signal.
However, Chambers (Fig. 9) teaches the handheld computing device of claim 1, the processor further configured for incrementally bringing into view the modified menu of device functions when the 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Chambers to add a drag command in the device disclosed by Gettemy.  The motivation would have been to provide drag function (Chambers; Para. 0029). 
 The above rejection also stands for the similar corresponding method of claim 11. 

As to claim 13, 	Gettemy discloses the method of claim 8, the method further comprising detecting the force exceeding the threshold in a lower region of at least one of the side surfaces (Fig. 3 element 370; Para. 0023). 

As to claim 15, Gettemy discloses the method of claim 8, further comprising performing a squeeze operation based on the detected force exceeding the threshold (Fig. 4; Para. 0024).

As to claim 21, Gettemy discloses the handheld computing device of claim 1, the processor further configured for upon detecting the force exceeding the threshold, displaying a menu of device functions (Fig. 4; Para. 0022, 0024, Upon squeezing a user can select menu options displayed on the display screen, moving through various field, and this will update the menu on the screen.)

Claims 5 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gettemy and Chambers as applied to claim 1 above, and further in view of Handley et al. (US 6,792,398 B1, hereinafter “Handley”).

As to claim 5, Gettemy does not disclose the handheld computing device of claim 1, further comprising a haptics mechanism for generating haptic feedback when the detected force exceeds the threshold.
However, Handley teaches further comprising a haptics mechanism for generating haptic feedback when the detected force exceeds the threshold (Fig. 1 element 16; Col. 51 lines 4-30).
It would have been obvious to one of ordinary skill in the art, at the time of invention, to combine the teaching of Handley to provide a haptic feedback in the device disclosed by Gettemy/Chambers. The motivation would have been to provide feedback to a user.  
The above rejection also stands for the similar corresponding method of claim 12. 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gettemy and Chambers as applied to claim 1 above, and further in view of Wakamatsu et al. (US 6,725,064 B1, hereinafter "Wakamatsu").

As to claim 6, Gettemy does not explicitly disclose the handheld computing device of claim 1, the side surfaces having upper and lower regions, a majority of the plurality of force sensors located in the lower region.
Wakamatsu teaches the side surfaces having upper and lower regions, a majority of the plurality of force sensors located in the lower region (Fig. 1 element 41, 42). 
It would have been obvious to one of ordinary skill in the art, at the time of invention, to include the sensors in the lower portion of Gettemy/Chambers device as shown in Wakamatsu. The motivation would have been to have input surfaces on the lower surface. 

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.

Visoenik (US 2002/0169017 A1) also suggests a virtual wheel (Fig. 3 element 10; Para. 0048). 
Beaulieu et al. (US 2004/0166930 A1) also discloses a virtual wheel (Fig. 4B-4C).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625